                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
     Plaintiff,                              )
                                             )
v.                                           )       No. 4:12 CR 291-GAF
                                             )
RAHMON ALLEN                                 )
    Defendant.                               )

             DEFENDANT RAHMON ALLEN’S PROPOSED VOIR DIRE


       NOW COMES defendant, RAHMON ALLEN, by and through his attorney,

QUINN A. MICHAELIS, and respectfully submits the following voir dire questions for

the Court’s consideration:

(1) Do you believe that a person must be guilty if the government brings charges against

him?

(2) Are any members of law enforcement members of your family?

(3) Do you have any experience – good or bad – with any law enforcement officers?

(4) Do you read crime novels or mysteries?

(5) Do you watch television shows, movies, or reality shows based on crime, crime

solving, or the criminal justice system? If so, which ones?

(6) Have you, any family member, or close friend ever been harmed by a person who was a

drug user?

(7) Do you have any close friends, family members, or colleagues who are African-

American?

(8) Do you hold a strong opinion about drug use or abuse?




                                             1
(9) Are you involved in any organization or group the purpose of which is to support law

enforcement?

(10) What is your closest relationship with a person of African-American descent?

(11) Do you take any medication?

(12) If you take medication, does it interfere with your memory, your ability to

concentrate, your ability to sit in one place for an extended period of time, or your ability

to pay close attention to what is going on in the courtroom?

(13) Do you participate in any social media groups or blogs? If so, which ones?

(14) What is your primary source of news and information?

(15) Do you listen to talk radio shows? If so, which ones?

(16) Which television shows, if any, do you watch regularly?

(17) Do you participate in any blogs, or subscribe to any on-line publications? If so, which

ones? (18) Are you more likely to believe a law enforcement officer than other witnesses?

(19) What opinions, if any, do you hold about Federal Bureau of Investigation (FBI)

Agents?

(20) What opinions, if any, do you hold about Drug Enforcement Agency (DEA) Agents?

(21) Do you have any opinions about African-Americans that will influence your

evaluation of the evidence in this case?

(22) Do you hold any opinions about people who have been convicted of a crime in the

past that would interfere with your ability to fairly judge a person?

(23) Do you believe that a person who has been convicted of one crime is likely to commit

another crime?




                                               2
(24) Do you have any opinions about the use of confidential informants by law

enforcement? (25) Do you have any opinions about the use of secret tape recordings by

law enforcement?

(26) What are your opinions about marijuana use?

(27) Have you or any of your close friends or family members had a substance abuse

problem? (28) Have you or any of your close friends or family members been involved

with AA or NA groups, or any other substance abuse treatment, counseling, or support

group?

(29) Have you had any experience with anyone who has experienced a drug overdose of

any kind?

(30) Have you, or any of your close associates, friends, or family members been a victim

of crime committed by a person involved with drugs?

(31) What kind of music do you listen to?

(32) Do you have any opinions about rap music, or the rap music industry?

(33) Are you a member of, or do you have opinions about, the group Black Lives Matter,

or any other organization that advocates for equal rights for members of minority groups?

(34) Did you attend school with people of other races and ethnic backgrounds than yours?

If so, did you attend school with African-Americans?

(35) Do your children attend school with children of other races or ethnic backgrounds

than yours? If so, do they have any friends who are African-Americans?

(36) Do you work or socialize with people who are of a different race or ethnic background

than you are? If so, do you work or socialize with African-Americans?




                                            3
(37) Do you live in a neighborhood with neighbors who are of a different race or ethnic

background than you are? If so, are any of your neighbors African-American?

(38) Have you ever used or tried any controlled substance?



Respectfully submitted,

s/Quinn A. Michaelis
______________________
Quinn A. Michaelis
Attorney for RAHMON ALLEN
Attorney ID No. IL 6293379
73 W. Monroe, Suite 106
Chicago, IL 60601
(312)714-6920




                             CERTIFICATE OF SERVICE



             I hereby certify that on August 22, 2019, I electronically filed the above

          DEFENDANT’S RAHMON ALLEN’S PROPOSED VOIR DIRE

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

       Respectfully Submitted on August 22, 2019.



By His Attorney,
s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for RAHMON ALLEN
73 W. Monroe, Suite 106
Chicago, Illinois 60601



                                             4
312-714-6920




               5
